 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JEREMY L. KEATING ET AL.,                  CASE NO. 3:15-cv-00057-L-AGS
12                       Plaintiffs,             ORDER DENYING
13          v.                                   PLAINTIFFS’/COUNTER-
                                                 DEFENDANTS’ MOTION TO SEAL
14    JOHN A. JASTREMSKI ET AL.,                 (Doc. no. 438)
15
                         Defendants.
16
17    AND RELATED CROSS-ACTIONS.
18
19         Pending before the Court in this action alleging misappropriation of trade secrets
20   is an unopposed motion filed by Plaintiffs and Counter-Defendants Jeremy Keating,
21   Richard P. Gigliotti, and Alexander J. Mele (collectively, the “Keating Group”) to seal
22   portions of the Special Master’s report and recommendation. (Docs. no. 428, 440
23   (“Recommendation”).) For the reasons which follow, the motion is denied.
24         The Court appointed Hon. Ronald S. Prager (Ret.) as the Special Master
25   pursuant to Rule 53 of the Federal Rules of Civil Procedure (docs. no. 316, 323) to
26   prepare a report and recommendation on two motions for sanctions and related fee
27   applications. The subject of the Recommendation is the motion for terminating
28   sanctions.

                                                 1
 1         Initially, Counter-Defendant Securities America, Inc. ("SAI") objected to the
 2   filing of the Recommendation and requested sealing because the Recommendation
 3   disclosed monetary terms of the settlement between SAI and Counterclaimant The
 4   Retirement Group, LLC ("TRG"), reached during the pendency of the Special Master
 5   proceedings (doc. no. 434). The Court construed the objection as a motion to seal the
 6   Recommendation to the extent it disclosed monetary terms of the settlement with
 7   respect to SAI as well as with respect to the Keating Group, who filed the instant
 8   motion. (See doc. no. 437.) The Recommendation was sealed, and a redacted version
 9   was filed for public view. (See docs. no. 437, 440.) Accordingly, to the extent the
10   Keating Group requests sealing the financial terms of the settlement, their motion is
11   denied without prejudice as moot.
12         The Keating Group further argues that the discussion of their conduct in the
13   Recommendation deprives them of the benefit of the settlement, which was reached
14   without admitting fault and included a confidentiality agreement. Specifically, they
15   maintain that the disclosure of their conduct prejudices their business reputation, and
16   contend sealing is warranted by Federal Rule of Civil Procedure 26(c) and Federal
17   Rule of Evidence 408.
18         Rule 408 precludes admissibility of settlement information to prove a claim or
19   impeach a witness but allows its admission for other purposes. Fed. R. Evid. 408. To
20   the extent the settlement is referenced in the Recommendation, as currently redacted
21   for public view, it is neither used to prove a claim nor impeach a witness, and the
22   discussion of the Keating Group’s conduct does not disclose any information related to
23   the settlement, such as its terms or the preceding negotiations. Instead, the
24   Recommendation references the settlement to explain that the Keating Group and SAI
25   are no longer parties to the case. Accordingly, Rule 408 precludes neither the
26
     reference to the settlement nor the discussion of the Keating Group’s conduct, and
27
     does not support sealing any part of the Recommendation.
28
     ///

                                                  2
 1         Next, the Keating Group relies on a confidentiality agreement executed with the
 2   settlement as a reason to seal the references to their conduct. Even if their private
 3   confidentiality agreement stood on the same footing as a protective order, it would not
 4   be sufficient to warrant sealing. That a document is designated confidential pursuant
 5   to a stipulation is of little weight when it comes to sealing court filings. See San Jose
 6   Mercury News, Inc. v. U.S. Dist. Ct.(Saldivar), 187 F.3d 1096, 1103 (9th Cir. 1999);
 7   Beckman Indus. v. Int'l Ins. Co., 966 F.2d 470, 475-76 (9th Cir. 1992); Confederated
 8   Tribes of Siletz Indians of Or. v. Weyerhaeuser Co., 340 F. Supp. 2d 1118, 1121 (D.
 9   Or. 2003).
10         Finally, the Keating Group members maintain that referencing their conduct
11   reflects negatively on their business reputation, and that this establishes good cause for
12   sealing under Federal Rule of Civil Procedure 26(c). Sealing court records implicates
13   the "general right to inspect and copy public records and documents, including judicial
14   records and documents." Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597 & n.7
15   (1978). The lack of opposition to the pending motion therefore does not automatically
16   resolve it. See Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1128, 1130 & passim
17   (9th Cir. 2003).
18         Aside from “grand jury transcripts and warrant materials in the midst of a pre-
19   indictment investigation,” a strong presumption applies in favor of public access to
20   judicial records. Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th
21   Cir. 2006). “A party seeking to seal a judicial record then bears the burden of
22   overcoming this strong presumption by meeting the ‘compelling reasons’ standard.”
23   Id. (citation omitted). "Despite this strong preference for public access," an exception
24   was carved out "for sealed materials attached to a discovery motion unrelated to the
25   merits of a case. Under this exception, a party need only satisfy the less exacting 'good
26
     cause' standard" articulated in Rule 26(c)(1).” Center for Auto Safety v. Chrysler Grp.
27
     LLC, 809 F.3d 1092, 1097 (9th Cir. 2016) (citations omitted).
28

                                                   3
 1         The Keating Group assumes that the less exacting good cause standard applies
 2   to its motion. The good cause standard is an exception, rather than the rule in the area
 3   of court-filed documents. Kamakana, 447 F.3d at 1179. The applicable standard
 4   “turn[s] on whether the motion is more than tangentially related to the merits of a
 5   case.” Center for Auto Safety, 809 F.3d at 1101. As is apparent on the face of the
 6   Recommendation, the motion for terminating sanctions is more than tangentially
 7   related to the merits of this case. Furthermore, underlying the strong presumption in
 8   favor of public access to judicial records is the public interest in understanding the
 9   judicial process. See id. at 1096. The dispositive nature of the motion for terminating
10   sanctions therefore also counsels against applying the good cause standard.
11         To meet the compelling reasons standard, the requesting party
12         must articulate compelling reasons supported by specific factual findings
13         that outweigh the general history of access and the public policies favoring
           disclosure, such as the public interest in understanding the judicial process.
14         In turn, the court must conscientiously balance the competing interests of
15         the public and the party who seeks to keep certain judicial records secret.
           After considering these interests, if the court decides to seal certain judicial
16         records, it must base its decision on a compelling reason and articulate the
17         factual basis for its ruling, without relying on hypothesis or conjecture.
18         In general, “compelling reasons” sufficient to outweigh the public's interest
19         in disclosure and justify sealing court records exist when such court files
           might have become a vehicle for improper purposes, such as the use of
20         records to gratify private spite, promote public scandal, circulate libelous
21         statements, or release trade secrets. The mere fact that the production of
           records may lead to a litigant's embarrassment, incrimination, or exposure
22         to further litigation will not, without more, compel the court to seal its
23         records.
24
25   Kamakana, 447 F.3d at 1178-79 (internal quotation marks, brackets and citations
26   omitted). The Keating Group’s argument that the discussion of their involvement
27   prejudices their business reputation is insufficient to meet the compelling reasons
28   standard.

                                                   4
 1         For the foregoing reasons, the motion to seal filed by the Keating Group is
 2   denied.
 3         IT IS SO ORDERED.
 4
 5   Dated: April 9, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
